Appellant was convicted of aggravated assault, his punishment being assessed at a fine of $100.
The record is before us without a statement of facts. There were three special charges presented by appellant but refused by the court. In the absence of the statement of facts we are unable to review these questions, or to reach any definite conclusion as to any supposed error in their refusal.
We have said this much with reference to the record in its present condition, but in addition to this the recognizance is not in compliance with the law, in that it fails to state the amount of punishment assessed by the jury. See Art. 923, Vernon's Ann. C.C.P., and the authorities thereunder collated on pages 887 and 888. Under this statute it is necessary, in order to have recognizance attach the jurisdiction of this court, that it must stipulate in the face of the recognizance the amount of punishment assessed by the jury. This recognizance does not do this. It recites that appellant was charged by indictment with the offense of aggravated assault, and was convicted of said offense, and then follows the requirements that he shall appear before the trial court from day to day and term to term in order to abide judgment of the Court of Criminal Appeals. Had the recognizance been sufficient, an affirmance would necessarily have followed in view of the condition in which the record is presented.
The appeal is dismissed.
Dismissed.
                          ON REHEARING.                        January 28, 1920.